aampaaratdd ior tih6 full
tkdP    OUZ%'tnt OOIltl?&i8?
       (I
        .   . l     .
                     "

       Tk iil   a ?6-a r 2~o ln6nt
              l
                  .
                  . . .     ~~~t8Ofth188~~Ulsn-
      PlOJW     Of UI ilUtitUth l        rYWd   hOl”dll  for  8UWbO8
      durirg a I-            rerrion    8h8ll
                                           not      exawd the 8al8z’y
      ratepaidfbc~by’OefOI’~#a#OP8~b3’
      80ni0*8      dLUQ.Ugtbo 10~ fO8~iolr         Or that   imtitU-
      tiars.  ”

          &w&w        rtatedbefow,the     oolloga ir lS.8bleunder
tb4OOIltF~ttOthOt~WhOPiOFhi8          8d#IF~fbl'th8Idtlth=OZith.
l3ut w know or M reuon uhy the aollycr oould not re~ulre arty
ol? allof rush teaahem to to&ah the iirrt month of the rm%t
8OIUJ8t@?WhbhVO~~J1~tJbUtb              ninthmonthundw-the
oontraatr    Al80, w are of the      an that the aollege and tho
                     m-f                 mnth mdor the aontraat
                    adug the reaond nor&h or the third month of
the next remeatatr. If 8U& ti@'tb8ROllt8aould be worked Out, it
would tend to equaJ.izu the numbor or teaahorr 0vorthe *ntlxw
seswtew.




ticma

                                                  V-f    W      I--

                                            A!eTmxEx-             OF Txtd